Citation Nr: 0101512	
Decision Date: 01/19/01    Archive Date: 01/24/01	

DOCKET NO.  99-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the benefits now sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran currently is service connected for ischemic 
heart disease as a result of beriberi, evaluated as 100 
percent disabling; malnutrition, evaluated as 10 percent 
disabling; residuals of a gunshot wound to Muscle Group XI of 
the left leg, evaluated as 10 percent disabling; and 
residuals of a gunshot wound to Muscle Group XI of the right 
leg with neuritis of the saphenous and superficial peroneal 
nerve, evaluated as 10 percent disabling; the veteran's 
combined disability evaluation is 100 percent.

2.  The veteran's service-connected disabilities have not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.

3.  The veteran's service-connected disabilities do not 
substantially confine him to his dwelling and immediate 
premises.


CONCLUSIONS OF LAW

1.  Special monthly compensation on account of the need for 
regular aid and attendance is not warranted.  38 U.S.C.A. 
§ 1114(l) (West 1991); 38 C.F.R. §§ 3.350, 3.352 (2000).

2.  Special monthly compensation on account of being 
housebound is not warranted.  38 U.S.C.A. § 1114(s) (West 
1991); 38 C.F.R. § 3.350 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected disabilities 
render him so helpless that he requires the aid and 
attendance of another person in order to perform the regular 
activities of daily living.  Alternatively, he contends that 
his service-connected disabilities render him housebound.  In 
short, he maintains that the limitations placed upon him by 
his service-connected disabilities entitle him to special 
monthly compensation.

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, which applies to all pending claims 
for VA benefits, and which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified, in part, at 38 U.S.C. 
§ 5103A).  While this law was enacted during the pendency of 
this appeal, and thus, was not considered by the RO, the 
Board finds that the RO's actions comply with the 
requirements of the new statute, with regard to the veteran's 
claim on appeal.  In that regard, it appears that all 
relevant evidence identified by the veteran was obtained and 
considered.  Additionally, the veteran was afforded VA 
examinations to assess his disability picture.  Thus, the 
Board concludes that the duty to assist the veteran in 
substantiating his claim has been satisfied, and the Board 
will proceed with this appeal.

Special monthly compensation in the form of aid and 
attendance benefits is payable in those cases where a 
veteran's service-connected disabilities render him so 
helpless that he is unable to attend to routine daily 
activities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a).  Aid and attendance benefits are 
payable for, among other things, blindness in both eyes with 
visual acuity of 5/200 or less, see 38 C.F.R. § 3.350(b)(2), 
or because a veteran is permanently bedridden. See 38 C.F.R. 
§ 3.350(b)(4).

In determining the need for regular aid and attendance, the 
following criteria will be accorded consideration:  the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; the frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances; the inability of the veteran to feed himself; the 
inability to attend to the wants of nature; or incapacity, 
either physical or mental, which requires care or assistance 
on a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a).  An 
individual who is bedridden also meets the criteria for aid 
and attendance.  Bedridden is that condition, which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bed rest in 
bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 
(1996).   

In the present case, the record does not indicate that any of 
the foregoing circumstances exist.  The veteran was afforded 
a number of VA physical examinations in conjunction with his 
current claim.  The latest of these was held in November 
1999, and was specifically designed to determine the 
limitations imposed upon the veteran by his service-connected 
disabilities.  The examiner determined that the veteran's 
visual acuity was better than 5/200 in both eyes.  The 
examiner observed that the veteran required the assistance of 
a cane, but could ambulate slowly despite an unsteady gait.  
The veteran complained of pains in his joints, and indicated 
that these pains limited his daily activities.  The Board 
notes that the veteran's diagnoses include degenerative joint 
disease of the lumbar spine and the knees, which is not a 
service-connected disability.  The examiner indicated that 
the veteran did not require the assistance of another person 
to shave, bathe, feed, or clothe himself except, to the 
extent that his nonservice-connected multiple joint pains 
tends to limit such activities.  There was no indication that 
the veteran was bedridden; instead, the veteran indicated 
that he tends to stay at home and watch television.  He would 
occasionally go out on the terrace and talk to neighbors, but 
he stated that his wife and daughter prevented him from 
leaving the house on his own, out of fear that he may fall.  
In light of the foregoing examination, it appears that the 
limitations imposed upon the veteran's ability to leave his 
dwelling and immediate premises is more the result of 
nonservice-connected degenerative joint disease and 
complaints of joint pain.  There was no indication that such 
pain was related to his service-connected residuals of 
gunshot wounds of the lower extremities or his other service-
connected disabilities. 

In short, the evidence indicates that although the veteran's 
service-connected disabilities to include ischemic heart 
disease, malnutrition, and residuals of gunshot wounds to 
both lower extremities, may significantly compromise his 
ability to function physically, they do not rise to the level 
of incapacitation contemplated for aid and attendance 
benefits.  In that regard, the veteran's visual acuity 
surpasses that specified in 38 U.S.C.A. § 1114(l).  Moreover, 
he is neither bedridden nor requires the assistance of 
another person in attending to his daily needs.  As such, the 
preponderance of the evidence is against his claim for aid 
and attendance benefits.  

In regard to the question of the veteran's entitlement to 
"housebound" benefits, the law provides that entitlement to 
such benefits requires the presence of at least one service-
connected disability rated as 100 percent disabling.  
Additionally, the veteran must be substantially confined to 
his dwelling and the immediate premises by his service-
connected disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).  Alternatively, housebound benefits are 
payable to a veteran who has a service-connected disability 
rated as total, and has additional service-connected 
disabilities independently ratable at 60 percent or more.  
See 38 U.S.C.A. § 1114(s).

Based on the evidence of record, the foregoing criteria are 
simply not met.  Although the veteran's service-connected 
ischemic heart disease is rated as totally disabling, his 
remaining service-connected disabilities are not 
independently ratable at 60 percent or more.  Specifically, 
his malnutrition is rated as 10 percent disabling, his 
residuals of a gunshot wound to Muscle Group XI of the left 
leg is rated as 10 percent disabling, and his residuals of a 
gunshot wound of Muscle Group XI of the right leg is rated as 
10 percent disabling.  Their combined disability evaluation 
is 30 percent.  See 38 C.F.R. § 4.25 (2000).  Additionally, 
the evidence does not reflect that the veteran is 
substantially confined to his dwelling and immediate premises 
as a result of his service-connected disabilities.  As 
previously noted, recent findings during VA physical 
examinations indicate that the veteran is able to ambulate 
with the assistance of a cane, albeit unsteadily.  However, 
deficiencies in the veteran's ability to ambulate appear to 
be more the result of his nonservice-connected degenerative 
joint disease and his complaints regarding multiple joint 
pain.  Thus, at the present time, the objective evidence does 
not demonstrate that the veteran is substantially confined to 
his dwelling and immediate premises as the result of his 
service-connected disabilities.  As the veteran does not meet 
the requisite criteria, housebound benefits cannot be 
granted, and the appeal is denied.


ORDER

Entitlement to special monthly compensation in the form of 
either aid and attendance or housebound benefits is denied.



		
	L. M. HELINSKI
	Acting Member, Board of Veterans' Appeals









